The opinion of the court was filed October 20th, 1884.
Per, Curiam.
If a grade of the street had been legally established and the work actually commenced on the ground, before the purchase by the defendant in error, the damages should not be so split and divided as to give him a portion thereof. lie would take the property cum onere. In this case some work had been done towards changing the natural grade of the ground, but it does not appear that any specific grade had been fixed by any ordinance or resolution of the municipality. What had thus been done, created no legal presumption that any further change of grade would be made. The former owner could not recover for these damages not then contemplated. The claim now is for change of grade made since the defendant in error purchased, and for damages sustained by work done since the adoption of the Constitution of 1874.
Judgment affirmed.